Citation Nr: 1701356	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with persistent depressive disorder and alcohol abuse, prior to February 25, 2015.  

2.  Entitlement to an initial rating in excess of 70 percent for PTSD with persistent depressive disorder and alcohol abuse, since February 25, 2015.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, prior to February 25, 2015.  


REPRESENTATION

Appellant represented by:	Art V. Gage, Attorney at Law




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran had active service from February 1969 to January 1971.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board notes that the Veteran's increased rating claim for his PTSD stems from a November 2008 rating decision that granted service connection.  In November 2009, the Veteran filed a timely notice of disagreement as to this decision appealing the rating assigned.  The RO essentially treated this as a new claim to reopen.  However, the Board finds that the statement submitted by the Veteran in November 2009 was within the appeal period and that his January 2013 substantive appeal was timely submitted in response to a November 2012 statement of the case.  Therefore, the November 2008 rating decision is the one on appeal, not the February 2010 rating decision noted by the RO in the statement of the case. 

The Veteran separately appealed service connection claims for a major depressive disorder and alcohol dependence.  The Board further notes that in an April 2016 rating decision the RO considered the relationship of these claimed disabilities to his service-connected PTSD and essentially combined his PTSD, major depressive disorder and alcohol dependence into one rating under Diagnostic Code 9411.

The Board acknowledges that the Veteran has initiated an appeal as to an earlier effective date for the grant of a 70 percent disability rating for his psychiatric disability.  This issue stems from an April 2016 rating decision which increased the Veteran's service-connected PTSD with persistent depressive disorder and alcohol abuse, from 30 percent to 70 percent, effective February 25, 2015.  At this juncture, the determination as to effective date is premature, as the ratings for his PTSD with persistent depressive disorder and alcohol abuse are both initial rating determinations and as the entire rating period is on appeal.  As such, the Board will not remand for issuance of a statement of the case on the earlier effective date issue.

With respect to the claim for TDIU, review of the record shows that, in the April 2016 rating decision, the RO in Phoenix, Arizona, granted TDIU effective February 25, 2015.  They essentially indicated in their decision that the effective date of February 25, 2015 was used because this was the earliest date that the Veteran met the statutory requirements for a single 60 percent disability evaluation (or combined evaluation of common etiology) that prevented him from working.  However, pursuant to the Board's decision below, the Veteran will be in receipt of a schedular rating of 70 percent for his PTSD with persistent depressive disorder and alcohol abuse throughout the entire period on appeal.  As such, although the Veteran has not perfected an appeal as to the effective date assigned, because a TDIU claim is considered part of an increased rating when such claim is expressly raised by the Veteran or reasonably raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board will consider whether entitlement to TDIU is warranted prior to February 25, 2015. 

Finally, the Board notes that the Veteran requested a BVA hearing.  Nevertheless, he indicated in separate communication that he did not want either hearing.  The Board finds that the Veteran's hearing request has been withdrawn.  This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  


FINDINGS OF FACT

1.  From September 18, 2007 (the beginning of the appeal period), the Veteran's PTSD with persistent depressive disorder and alcohol abuse has resulted in occupational and social impairment with deficiencies in most areas.  

2.  Since September 18, 2007, the Veteran's service-connected PTSD with persistent depressive disorder and alcohol abuse, was of such severity as to preclude him from securing or following a substantially gainful occupation.
CONCLUSIONS OF LAW

1.  From September 18, 2007, the criteria for a rating of 70 percent rating, but no higher, for PTSD with persistent depressive disorder and alcohol abuse have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU are met since September 18, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) records, VA examination reports, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded VA examinations for his acquired psychiatric disability in August 2008, January 2010, July 2012, and April 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD with persistent depressive disorder and alcohol abuse since the most recent VA examination.  The Board finds the examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran (including eliciting a history from him), and provide the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the TDIU claim, the Board is granting in full the TDIU benefit remaining on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II. Increased Rating Analysis-PTSD with Persistent Depressive Disorder and Alcohol Abuse 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  In the present case, entitlement to service connection for PTSD was granted in a November 2008 rating decision.  The RO assigned an initial 30 percent rating, effective September 18, 2007, the date of the Veteran's claim.  Then, an April 2016 rating decision increased the Veteran's disability rating to 70 percent, effective February 25, 2015.  

For all periods on appeal, the Veteran's PTSD with persistent depressive disorder and alcohol abuse has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Based on a review of the record, the Board finds that a 70 percent rating for his PTSD with persistent depressive disorder and alcohol abuse is warranted throughout the entire appeal period, beginning September 18, 2007.

Under this diagnostic code, a 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.
 
A 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited.  Rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.
The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015). 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, during the pendency of this claim, effective August 4, 2014, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses. Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  In pertinent part, the DSM-V eliminated the GAF scores used in the DSM-IV. It was recommended that the GAF be dropped from DSM-V for several reasons, including its lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  However, as the current claim was received prior to August 4, 2014, the GAF scores will be considered in accordance with DSM-IV to the extent GAF scores are offered. 

GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Id.  

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Review of the record reflects that a rating of 70 percent is warranted throughout the entire appeal period.  The evidence prior to February 25, 2015 (the effective date of his 70 percent rating) includes a November 2009 letter from the Vet Center which noted that they began seeing the Veteran in 2007.  It was noted that the Veteran had severe problems with hyperarousal and depression.  The treating clinical psychologist noted that the Veteran's PTSD symptoms quickly overwhelm him and both his social interactions and employment performance deteriorate.  It was noted that he was often unable to complete tasks and his depression and low self-esteem at work cause him severe difficulties with fellow employees and with his supervisors.  He stated that the Veteran is extremely isolated and it was his belief, and that of a licensed master social worker, that it would be difficult for the Veteran to work cooperatively with others.  

The Veteran was admitted to the hospital for psychiatric issues in September 2008 to detox.  The Veteran reported that the year before he had driven through a red light and caused an accident and was not sure how suicidal he was.  He was assigned a GAF score of 45.  At an August 2010 VA treatment visit, the Veteran reported that the question of suicide and homicide was always on his mind, although he denied any plan or intent.

The Veteran underwent a VA examination in January 2010.  The Veteran reported that he had not worked since 2003 because of his PTSD.  Upon mental status examination it was noted that there was no impairment of thought process.  The VA examiner stated that the Veteran communicated well and did not have delusions or hallucinations.  It was noted that he had occasional dissociative amnesia.  No suicidal ideation was observed.  The VA examiner indicated that the Veteran was neat and tidy in his personal appearance and did not have impairment of basic activities of living.  He was oriented as to person, place and time.  The Veteran did express some fears and paranoia about being secretly observed.  His memory was intact and no obsessive or ritualistic behavior was observed.  The VA examiner stated that the Veteran's GAF score was a 49 with serious symptoms, no friends, and inability to keep a job.  He noted that the Veteran had serious impairment in social and occupational functioning. 

The Veteran was awarded SSA disability benefits, beginning in June 2008, due to his psychiatric disability.

The Veteran underwent an evaluation by a Vocational Counselor in July 2011.  She noted that he had marked limitations in (a) the ability to understand and remember detailed instructions (b) the ability to carry out detailed instructions (c) the ability to sustain ordinary routine without special supervision (d) the ability to work in coordination or proximity to others without being distracted by them (e) the ability to make simple work related decisions (f) the ability to complete a normal workday or workweek without interruptions from psychologically based symptoms and to perform at a consistent basis without an unreasonable number and length of rest period, (g) the ability to accept instructions and respond appropriately to criticism from supervisors (h) the ability to respond appropriately to changes in the work setting, and (i) the ability to set realistic goals or make plans independently of others.  Based on a review of the Veteran's records and evaluation, she noted that the Veteran would not being able to maintain work on a competitive or consistent basis and that he would be considered disabled and unemployable. 

In a September 2011 Vet Center treatment record it was noted that the Veteran had intrusive combat memories, anger issues, isolation and poor social interaction. 

The Veteran's wife submitted a January 2015 statement documenting the extensive years of difficulties the Veteran has experienced with employment and relationships. 

The Veteran underwent another private evaluation in February 2015.  The psychologist noted that the Veteran met the criteria for a 70 percent disability rating.  He noted that the Veteran had obsessional rituals which interfere with routine activities such as walking the perimeter of the property in the middle of the night and during the day.  It was noted that the Veteran had illogical receptive and expressive impairment.  He stated that the Veteran's affect is flat and that he has near-continuous panic or depression.  The examiner noted that for some months the Veteran had 'cut' himself to punish himself for the yelling and treatment of his wife and others.  He stated that the Veteran showers weekly and brushes his teeth maybe every other day.  He noted that the Veteran is unable to follow-through, make changes, and interact with people appropriately.  It was noted that the Veteran is more estranged from previous friends and family.  The examiner noted that the Veteran was no longer capable of establishing meaningful relationships.  He stated that the Veteran has a chronic condition that affects all aspects of his daily life with a poor prognosis.  He stated that without continued group contacts and regular medication review he is a candidate for suicide.

Based on a thorough review of the evidence of record, the Board finds that a rating of 70 percent is warranted throughout the appeal period.  The evidence prior to February 25, 2015 (the date of his increased 70 percent rating) includes treatment records as early as 2008 noting suicidal ideation, a year prior.  Additionally, the July 2011 private evaluation and January 2010 VA examination demonstrate the severity of the Veteran's symptomatology earlier in the appeal period.  Moreover, letters submitted from his wife reflect that the severity of the Veteran's psychiatric disability was more consistent with a 70 percent disability rating, not a 30 percent disability rating, prior to February 25, 2015.  

While the Board notes that some of the VA treatment records as well as the July 2012 and August 2008 VA examination reports appear to reflect milder PTSD symptomatology, the evidence as a whole is more consistent with a 70 percent disability rating.  Based on these findings, while it is important for the Veteran to understand that not all evidence supports this claim, the Board finds that an initial 70 percent rating is warranted, prior to February 25, 2015-and indeed since September 18, 2007 (the effective date of the grant of service connection for this service-connected disability).

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted for any period during the pendency of the claim as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

While the Veteran has severe difficulties with social functioning outside of minimal interaction with family and has difficulty interacting with employers, his symptoms do not rise to the severity necessary for a total rating.  Although extremely limited he is still able to continue relationships with close relatives.  

Even though the Veteran is no longer employed, a rating of 100 percent is only warranted for both total social and total occupational impairment.  Therefore, the Board concludes the criteria for a 100 percent rating for PTSD with persistent depressive disorder and alcohol abuse have not been met.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran's own statements regarding how his PTSD with persistent depressive disorder and alcohol abuse impacts him and the findings of the most recent April 2016 VA examination, overall, would provide additional evidence against this claim, clearly indicating the problems cited within the 100 percent rating have not been met in this case.  

In summary, while the Veteran is significantly socially limited by his service-connected PTSD with persistent depressive disorder and alcohol abuse, the evidence fails to show that this impairment is "total," as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that the Veteran's PTSD with persistent depressive disorder and alcohol abuse symptoms more nearly approximate the rating criteria for 70 percent rating during the entire appeal period.  In reaching its decision, the Board has considered the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  TDIU

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more.  

If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

As noted above, in an April 2016 rating decision, the RO in Phoenix, Arizona, granted TDIU effective February 25, 2015.  The effective date corresponds to the earliest date that the Veteran met the statutory requirements for a single 60 percent disability evaluation (or combined evaluation of common etiology) that prevented him from working.  However, pursuant to the Board's above decision, the Veteran will be in receipt of a schedular rating of 70 percent for his PTSD with persistent depressive disorder and alcohol abuse throughout the entire period on appeal.  As such, although the Veteran has not perfected an appeal as to the effective date assigned, because a TDIU claim is considered part of an increased rating when such claim is expressly raised by the Veteran or reasonably raised by the record, pursuant to Rice v. Shineki, 22 Vet. App. 447 (2009), the Board will consider whether entitlement to TDIU is warranted prior to February 25, 2015. 

The Veteran is service-connected for PTSD with persistent depressive disorder and alcohol abuse (at 70 percent, pursuant to this decision, effective September 18, 2007).  He has alleged throughout the period on appeal that he is unable to work due to his service-connected PTSD.  As the Veteran is now rated at 70 percent throughout the period on appeal, he now meets the schedular criteria of 38 C.F.R. § 4.16(a) as early as September 18, 2007.  Thus, the issue is whether prior to February 25, 2015, his service-connected PTSD with persistent depressive disorder and alcohol abuse precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For the Veteran to prevail in his claim for TDIU prior to February 25, 2015, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorder, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has alleged, and various treatment records confirm, that he became too disabled to work around May 2006.  See VA Form 21-8940. 

The Board notes that the January 2010 VA examiner stated that the Veteran was unable to keep a job and had serious impairment in social and occupational functioning.  As noted above, the Veteran underwent an evaluation by a Vocational Counselor in July 2011.  She noted that he had marked limitations in (a) the ability to understand and remember detailed instructions (b) the ability to carry out detailed instructions (c) the ability to sustain ordinary routine without special supervision (d) the ability to work in coordination or proximity to others without being distracted by them (e) the ability to make simple work related decisions (f) the ability to complete a normal workday or workweek without interruptions from psychologically based symptoms and to perform at a consistent basis without an unreasonable number and length of rest period, (g) the ability to accept instructions and respond appropriately to criticism from supervisors (h) the ability to respond appropriately to changes in the work setting, and (i) the ability to set realistic goals or make plans independently of others.  Based on a review of the Veteran's records and evaluation, she opined that the Veteran would not being able to maintain work on a competitive or consistent basis and that he would be considered disabled and unemployable. 

Also noted above, at a private February 2015 evaluation of the Veteran, a licensed psychologist reviewed the Veteran's records, evaluated the Veteran, and then opined that, based on the continuing and severe documented PTSD with depression and alcohol dependence secondary and caused by the PTSD, the Veteran is unemployable. 

The Board has considered the Veteran's consistent statements attesting to his inability to work due to his PTSD with persistent depressive disorder and alcohol abuse, prior to February 25, 2015.  Based on the Veteran's statements, and a review of the medical evidence, the Board finds that he was unemployable based on the nature and severity of his service-connected PTSD with persistent depressive disorder and alcohol abuse, beginning on September 18, 2007.  Indeed, while not dispositive of the matter, the Board affords some probative value to the fact that the Veteran has been in receipt of SSA disability benefits on account of his PTSD.  In other words, the severity of his PTSD with persistent depressive disorder and alcohol abuse precluded him from securing or following a substantially gainful occupation, prior to February 25, 2015-and indeed since September 18, 2007.  In reaching this decision, the Board has resolved all reasonable doubt in favor of the Veteran.  Accordingly, a TDIU from September 18, 2007 is warranted.  
ORDER

A 70 percent rating, but no more, for PTSD, since September 18, 2007, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A TDIU is granted, effective September 18, 2007, subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


